DETAILED ACTION
Priority
This application is a 371 of PCT/US2016/067353. Applicant’s claim for the benefit of a prior-filed application PCT/US2016/067353 filed 16 DEC 2016 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant’s claim for the benefit of a prior-filed provisional application 62/269,890 filed 18 DEC 2015 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.
Change in Examiner
Please note the examiner assigned to the instant application has changed.
Election/Restrictions
Applicant’s election without traverse of group I: claims 1-3, 6, 10, 12-13, 16, 18, 24-25, and 27, in the reply filed on 8 March, 2021, is acknowledged.
Applicant’s Amendments
Applicant’s amendments and remarks filed on 18 OCT, 2022 are acknowledged. Applicant has cancelled claim 120, and amended claims 1, 2, 3, 10, 24, and 25.
Status of the Claims
	Claims 4-5, 7-9, 11-12, 14-15, 17, 19-23, 26, 28-31, 35-36, 39-44, 46-49, 51-55, 59-60, 62-65, 67-113, and 118-120 are cancelled. Claims 1-3, 10, 24, and 25 are amended. Claims 1-3, 6, 10, 13, 16, 18, 24-25, 27, 32-34, 37-38, 45, 50, 56-58, 61, 66, and 114-117 are pending in the instant application. Claims 32-34, 37-38, 45, 50, 56-58, 61, 66, and 114-117 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Claims 1-3, 6, 10, 13, 16, 18, 24-25, and 27 are under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The rejection of claim 120 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends is hereby withdrawn in view of applicant’s amendments and arguments submitted on 18 October, 2022.

The rejection of claim 120 under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is hereby withdrawn in view of applicant’s amendments and arguments submitted on 18 October, 2022.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6, 10, 13, 16, 18, 24-25, and 27 are newly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is directed to a cell comprising (I) a first nucleic acid sequence comprising an unnatural nucleotide, and (II) a second nucleic acid comprising a CRISPR/Cas system, wherein the CRISPR/Cas system encodes an sgRNA comprising a crRNA-tracrRNA scaffold and a target motif that is complementary to a modified nucleic acid sequence wherein the modified nucleic acid sequence is identical to the first nucleic acid sequence except that it comprises a substitution or deletion of the unnatural nucleotide. Claim 1 goes on to recite in subsection (II)(b) something between an intended use and a functional property of the sgRNA, “wherein the CRISPR/Cas system is configured to cleave the modified nucleic acid sequence if present, leading to degradation of the modified nucleic acid sequence.” It is unclear whether the cell claimed contains a modified nucleic acid because of the, “if present,” claim term recited in claim 1 (II)(b). Further, if the cell of claim 1 has the first nucleic acid and the second nucleic acid as appears to be applicant’s intention, the cell cannot then have a modified nucleic acid because the second nucleic acid and the modified nucleic acid are mutually exclusive in that the sgRNA of the second nucleic acid is configured to cleave the modified nucleic acid. Instant claim 1 is, thus, indefinite because the metes and bounds of the cell, as claimed, cannot be determined. Instant claim 13 appears to be directed to the, “if present,” term of claim 1 wherein the modified nucleic acid is present within the cell of claim 1. As discussed above, the modified nucleic acid and the second nucleic acid are mutually exclusive and, thus, the metes and bounds of the cell, as claimed in instant claim 13, cannot be determined. Further, claim 13 recites, “wherein cleavage of the modified nucleic acid sequence…decreases the replication rate of the modified nucleic acid sequence.” This appears to claim a method within a product claim and is, therefore, indefinite as the metes and bounds of the claim cannot be determined.
For the purpose of compact prosecution, the cell of instant claim 1 has been interpreted to comprise a first nucleic acid structure comprising an unnatural nucleotide, and a second nucleic acid structure encoding a CRISPR/Cas system wherein the CRISPR/Cas system encodes an sgRNA comprising a crRNA-tracrRNA scaffold and a target motif that is complementary to a modified nucleic acid sequence wherein the modified nucleic acid sequence is identical to the first nucleic acid sequence except that it comprises a substitution or deletion of the unnatural nucleotide. Instant claims 2-3, 6, 10, 13, 16, 18, 24-25, and 27 are rejected for their dependency on instant claim 1.

Claim Rejections - 35 USC § 103
The rejection of claims 1-3, 6, 10, 12-13, 16, 18, 24-25, and 27 under 35 U.S.C. 103 as being unpatentable over Ran (Ran, F. A. F. A., Hsu, P. D., Wright, J., Agarwala, V., Scott, D. A., & Zhang, F. (2013). Genome engineering using the CRISPR-Cas9 system. Nature protocols, 8(11), 2281-2308.), Jiang (Jiang, Y., et al. Applied and Environmental Microbiology, March 2015; 81 (7) 2506-2514), Kimoto (Kimoto M., Hirao I. (2014). Creation of unnatural base pair systems toward new DNA/RNA biotechnologies. Chemical Biology of Nucleic Acids, 2014; 131-48), and Malyshev (Malyshev, D., et al. Nature, May 2014; 509, 385-8) is withdrawn in view of applicant’s amendments and arguments submitted on 18 October, 2022.

Conclusion
Claims 1-3, 6, 10, 12-13, 16, 18, 24-25, and 27 are rejected. No claims are allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN THOMAS TINSLEY whose telephone number is (571)272-8630. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Brendan Tinsley
/B.T.T./Examiner, Art Unit 1633                                                                                                                                                                                                        

Dr. A.M.S. Wehbé
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633